1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   CHERIE A. PALMER,                             )   Case No.: 1:18-cv-356 - JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                   )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                     )   JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 25)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )
17          Cherie A. Palmer and Andrew Saul, Commissioner of Social Security, have stipulated for the
18   award and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §
19   2412(d). (Doc. 25) Subject to the terms of the stipulation, the Court ORDERS fees in the total
20   amount of $7,596.98 are AWARDED to Plaintiff Cherie A. Palmer.
21
22   IT IS SO ORDERED.
23
        Dated:    November 20, 2019                          /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
